Exhibit FirstEnergy Corp. For Release:March 23, 2010 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Contact: Ellen Raines Ron Seeholzer (330) 384-5808 (330) 384-5415 FIRSTENERGY OHIO UTILITIES FILE STIPULATED ELECTRIC SECURITY PLAN Proposal Offers Long-term Rate Stability, Support for Economic Development, Jobs and Infrastructure Investments Akron, Ohio – Ohio Edison, The Cleveland Electric Illuminating Company and Toledo Edison, utility companies of Akron, Ohio-based FirstEnergy Corp. (NYSE: FE), today filed a stipulated Electric Security Plan (ESP) with the Public Utilities Commission of Ohio (PUCO).The stipulated ESP has the support of a broad and diverse number of parties, including the PUCO Staff, the Ohio Schools Council, the City of Cleveland, Ohio Partners for Affordable Energy, hospitals, manufacturers and competitive electricity suppliers. “We appreciate the efforts of the signatory parties to reach an agreement that will provide rate stability for customers, support jobs and economic development in our communities, and encourage continued investment in our utility infrastructure,” said Anthony J. Alexander, president and chief executive officer of FirstEnergy.“This proposal also supports the continued development of the competitive electricity marketplace in Ohio and provides support for low-income customers and energy efficiency enhancements.” Under the plan, which would cover the period of June 1, 2011, through May 31, 2014, a competitive bidding process (CBP) would be used to establish generation supply and pricing for customers who do not choose alternative suppliers.The CBP would use a descending-clock format similar to the successful process used by the companies in May 2009.There would be four separate bidding sessions – one each in July 2010, October 2010, July 2011 and July 2012 – combining different contract lengths and customer load amounts. The plan also calls for base distribution rates to remain in place and provides for the utilities to recover necessary investments made in the delivery system.Recovery of these costs would replace the existing Delivery Service Improvement rider, which ends December 31, 2011. In addition, the companies would provide $3 million for economic development and jobs support in their service territories, $1.5 million for low-income customer assistance programs and $15 million for a continuation of the Community Connections program.Also, customers who are part of the Percentage of Income Payment Plan (PIPP) would receive a 6 percent discount on the generation portion of their bills, based on the results of the CBP. The plan also outlines support for energy efficiency – including arrangements with large customers to help the utilities cost-effectively meet state mandates for reducing usage and peak demand – and resolves certain issues related to funding for implementation of a smart grid pilot program that was part of a federal stimulus grant last year. Under the plan, the companies would not recover from customers certain costs related to the integration of American Transmission Systems, Inc. into PJM Interconnection, L.L.C. In addition to the Staff of the PUCO, the Ohio Schools Council, the City of Cleveland and Ohio Partners for Affordable Energy, the stipulated ESP has the support of the Ohio Hospital Association; Association of Independent Colleges and Universities of Ohio; Industrial Energy Users – Ohio; The Ohio Manufacturers’ Association; Ohio Energy Group; Nucor Steel Marion, Inc.; Material Sciences Corporation; Constellation Energy Commodities Group, Inc.; Constellation NewEnergy, Inc.; Morgan Stanley Capital Group, Inc.; and FirstEnergy Solutions. In order to begin the CBP in July, the companies have requested that the PUCO rule on the stipulated ESP on an expedited basis. 2 FirstEnergy is a diversified energy company headquartered in Akron, Ohio.Its subsidiaries and affiliates are involved in the generation, transmission and distribution of electricity, as well as energy management and other energy-related services.Its seven electric utility operating companies comprise the nation’s fifth largest investor-owned electric system, based on 4.5 million customers served, within a 36,100-square-mile area of Ohio, Pennsylvania and New Jersey; and its generation subsidiaries control more than 14,000 megawatts of capacity. Forward-Looking Statements: This news release includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management's intents, beliefs and current expectations.
